DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 12/17/2021. Claims 1, 3, 5-10, 12, and 14-20 have been amended. Claim 21 has been added. No claims have been cancelled. Claims 1-21 are currently pending and have been examined. 

Response to Amendment
The examiner fully acknowledges the amendments to claims 1, 3, 5-10, 12, and 14-20 filed on 12/17/2021. The Applicant’s amendment to the claims is sufficient to overcome the prior references used in the 35 U.S.C. 103 rejection in view of Jeong with teaching from Yilmaz and Matuso, based upon from the previous office action.  
The examiner fully acknowledges the amendments to Figures 1A and 1B. The Applicant’s amendments to the drawings is sufficient to overcome the objections laid out in the previous office action and have been withdrawn. 
The examiner fully acknowledges the amendments to the specification in paragraphs [00244], [0033], [0042], [0043], [0049], and [0051] is sufficient to overcome the specification objections laid out in the previous office action and have been withdrawn. 
The examiner fully acknowledges the amendments to the claims 6, 10, and 20 filed one 12/17/2021. The Applicant’s amendment to the claims is sufficient to overcome the prior references used in the 35 U.S.C. 112 rejection for indefiniteness and the 35 U.S.C. 112 rejections have been withdrawn.
Response to Arguments
Applicant’s arguments, see page 3, Conclusion, filed 12/17/2021, with respect to Claims 1-21 have been fully considered and are persuasive.  The rejection  of the office action dated 9/17/2021 has been withdrawn. 
Examiner’s Amendment
Authorization for this examiner‘s amendment was given in an interview with Marcus W. Hammack on March 9, 2022. 
The application has been amended as follows:

Claim 13: (Currently Amended) The carrier head assembly of claim 11, wherein the controller is configured to cause the carrier head to rotate while the carrier head oscillates on the curved track.

Claim 14: (Currently Amended) A method of polishing a substrate, comprising:
urging the substrate against a polishing surface of a platen by a carrier head assembly, wherein 
the carrier head assembly comprises:
a carrier head that is configured to retain the substrate;
an offset coupler; and
a carrier head motor having a drive shaft, wherein: 
the carrier head motor is coupled to a carriage;
the drive shaft and the carrier head are coupled together by the offset coupler;
a rotational axis of the drive shaft is a first offset distance from a connection axis of the carrier head assembly to an overhead track; and

rotating the carrier head about the rotational axis of the drive shaft, wherein the carrier head
motor causes the carrier head to rotate about the rotational axis; 
rotating the platen about a platen central axis; and
	oscillating the carriage along the overhead track.

Claim 17. (Currently Amended) The method of claim 15, wherein the overhead track further comprises a curved track, and the controller is configured to cause the carrier head to rotate while the carrier head assembly oscillates on the curved track.

Reasons for Allowance
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claim 1, Sugaya (US PG Pub No. 20050000943) in view of Chen (US Patent No. 10076817) teaches:
A polishing system, comprising: 
a first polishing station (Sugaya CMP apparatus 1) including a platen (Sugaya wafer holding table 95) that has a polishing surface and a platen central axis about which the platen (Sugaya wafer holding table 95) is configured to rotate (Sugaya paragraph [0047]: The rotary shaft 28 is rotated by rotary driving a fourth electric motor M4 provided inside the table support unit 27, thereby making it possible to rotate the wafer holding table 95 in the XY plane (horizontal plane)) ; 
an overhead track (Sugaya horizontal frame 25); and 
a carrier head assembly comprising:

a carrier head (Sugaya polishing head 30) ; 
an offset coupler (Chen arm 510); and 
a carrier head motor (Sugaya M5) having a drive shaft (Sugaya spindle 29), wherein 
the carrier head motor (Sugaya M5) is coupled to the carriage (Sugaya third movement stage 26), 
the drive shaft (Sugaya spindle 29) and the carrier head (Sugaya polishing head 30) are coupled together by the offset coupler (Chen arm 510), 
a rotational axis of the drive shaft (Sugaya spindle 29) is a first offset distance from a connection axis of the carrier head assembly to the overhead track (Sugaya horizontal frame 25), and 
the rotational axis of the drive shaft (Sugaya spindle 29) is a second offset distance from and parallel to a carrier head axis of the carrier head (Sugaya polishing head 30).
(Sugaya Fig. 1 shown below)

    PNG
    media_image1.png
    474
    620
    media_image1.png
    Greyscale



(Chen Fig. 1 shown below)

    PNG
    media_image2.png
    432
    612
    media_image2.png
    Greyscale


It is the opinion of the office that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that the carriage “is configured to oscillate” along the overhead track, and in combination with the carrier head “that is configured to retain a substrate”. Sugaya and Chen do teach CMP apparatus’ that polish wafers, possess overhead tracks and motors or actuators that allow the polishing head translate positionally, and Chen does teach an offset arm. Both are able to rotate the carrier head, however both posses polishing pads, as opposed to a carrier that is able to retain and hold a substrate. Similarly, Chen and Sugaya do not teach oscillation during the polishing operation.  

Claims 2-7 and claim 21 are dependent upon claim 1, and therein are considered allowable.

In regards to claim 8, 
A carrier head assembly, comprising: 
a carrier head (Sugaya polishing head 30) urge the substrate against a polishing surface of a platen (wafer holding table 95); 
an offset coupler (Chen arm 510); 
a carrier head motor (Sugaya M5)  having a drive shaft (Sugaya spindle 29), wherein: 
the carrier head motor (Sugaya M5) is coupled to a carriage (Sugaya third movement stage 26); 
the drive shaft (Sugaya spindle 29) and the carrier head (Sugaya polishing head 30) are coupled together by the offset coupler (Chen arm 510); 
a rotational axis of the drive shaft (Sugaya spindle 29) is a first offset distance from a connection axis of the carrier head assembly to an overhead track (Sugaya horizontal frame 25); 
the carriage (Sugaya third movement stage 26) along the overhead track (Sugaya horizontal frame 25) during polishing by a carrier motor (Sugaya M3); 
the rotational axis of the drive shaft (Sugaya spindle 29) is a second offset distance from and parallel to a carrier head axis of the carrier head (Sugaya polishing head 30).

It is the opinion of the office that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious in combination with the recited elements, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 9-13 dependent upon claim 8, and therein are considered allowable.

In regards to claim 14, 
A method of polishing a substrate, comprising: 
urging the substrate against a polishing surface of a platen (wafer holding table 95) by a carrier head assembly, wherein the carrier head assembly comprises: 
a carrier head (Sugaya polishing head 30); 
an offset coupler (Chen arm 510); and 
a carrier head motor (Sugaya M5) having a drive shaft (Sugaya spindle 29), wherein: 
the carrier head motor (Sugaya M5) is coupled to a supporting carriage (Sugaya third movement stage 26), 
the drive shaft (Sugaya spindle 29) and the carrier head (Sugaya polishing head 30) are coupled together by the offset coupler (Chen arm 510); 
a rotational axis of the drive shaft (Sugaya spindle 29) is a first offset distance from a connection axis of the carrier head assembly to an overhead track (Sugaya horizontal frame 25); the carriage is configured to oscillate along the overhead track during polishing by a carrier motor;

rotating the carrier head (Sugaya polishing head 30) about the rotational axis of the drive shaft (Sugaya spindle 29), wherein the carrier head motor (Sugaya M5) causes the carrier head (Sugaya polishing head 30) to rotate about the rotational axis; and 
rotating the platen (wafer holding table 95) about a platen central axis.

It is the opinion of the office that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious the carrier “is configured to retain a substrate” and that the carriage “oscillating along the overhead track” along the overhead track while polishing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 15-20 and are dependent upon claim 14, and therein are considered allowable.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Fukushima (US Patent No. 8357029) teaches a polishing apparatus used for polishing a substrate such as a semiconductor wafer to a flat mirror finish, including a polishing table having a polishing surface, a top ring body configured to hold and press a substrate against the polishing surface, and a retainer ring.
	Kim (US PG Pub No. 20200101577) teaches a polishing apparatus with step motor, crankshaft, and polishing motor for planarizing a substrate. 
	Toshikawa (US Patent No. 10892165) teaches a semiconductor manufacturing device including: a polishing head that is capable of retaining a semiconductor substrate; a polishing pad having a processing surface to be abutted to the semiconductor substrate retained by the polishing head, the processing surface including a groove.
	Shendon (US Patent No. 5951373) teaches a polishing apparatus including a plurality of polishing pads on respective rotating platens. The polishing platens, and therefore the attached pads also, may be of substantially different diameters.
	Adams (US Patent No. 6184139) teaches a method and apparatus for improving uniformity of the rate of removal of material from the surface of a semiconductor substrate by chemical mechanical polishing. In accordance with the invention, the semiconductor substrate is subjected to a combination of polishing motions, including orbital motion, and at least one additional polishing motion selected from rotational, oscillating, sweeping, and linear polishing motions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723